DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Terminal Disclaimer
3.	The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).  Examiner notes that the Terminal Disclaimer filed 07/21/2021 is signed by a person that is not the applicant, patentee, or an attorney or agent of record.  37 CFR 1.321(a) and (b).  Examiner notes that since there has been a subsequent power of attorney filed on 11/01/2021 that the person who signed that power of attorney needs to file a new Terminal Disclaimer.  See 37 CFR 1.321(b)(3).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
5.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,683,132; or claims 1-19 of U.S. Patent No. 10,683,133. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a shipping and display container convertible to its display configuration via tear lines that form a completely removable portion; said completely removable portion at least partially defined by angled tear lines in container sidewalls.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 6478159 B1; hereinafter Taylor).
	Regarding claims 1-5 and 7-8, Taylor teaches a combination shipping and display container comprising a case having a plurality of sides (24; see Fig. 2A) substantially enclosing a chamber for containing products and having a first tear line (36 to 116; see Fig. 2A), the case being separable along the first tear line into a display portion and a tear portion (see Figures 6-9), the case having no more than one handle (40) and the handle being located on one of the sides (24), the one of the sides having a first edge and a second edge and having a portion of the first tear line (38; see Fig. 2A) which extends continually across the one of the sides from the first edge to the second edge (from edge 30 to edge 64; see Fig. 2A), the handle sharing an edge with the first tear line for facilitating division of the case along the first tear line and the handle being further defined by a second and a third tear line (38’) both extending from the first tear line; and wherein the case is convertible into a display container by removal of the tear portion using one hand (Examiner notes that there is only one handle; therefore, only one hand is required).  Examiner considers panel 24 to be a “front”; and Examiner considers the handle 40 to be interior of the sides (30 and 64) of the panel 24.
Response to Arguments
9.	Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach a tear pattern that defines a handle in the same manner as that of the instant application.


Applicant contends that Taylor does not teach a display portion that includes at least a portion of every one of the plurality of sides.
-Examiner respectfully disagrees and notes that Taylor’s tear line that creates the removable portion spans the entirety of blank across all four sides of the container (36 to 116; see Fig. 2A).  Therefore, it follows that the display portion includes a portion of each of the four sides. 

Applicant insists that Taylor also fails to teach that “the tear portion defines at least 30% of at least one but no more than two of the plurality of sides;…”, as claimed.
-Examiner respectfully disagrees and notes that the disconnect on this claim appears to be a grammatical issue.  Specifically, Examiner interprets that passage of the claim to simply state one and only one of the sides has a tear portion that comprises at least 30% of a side.  Examiner suggest removing the strange “but no more” language to clarify exactly what is being argued.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734